Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Claims 1, 14, 18 have been amended.
Claims 10, 15-16 are cancelled.
Claims 1-9, 11-14, 17-20 are being considered on the merits.
           The rejection of claim 13 under 35 U.S.C. 112(b) is withdrawn per Applicant’s persuasive discussion. 
           The rejection of Claims 1-9, 11-14, 17-20 under 35 U.S.C. 130(a) is withdrawn per amended claims 1, 14, 18. 
Examiner’s Statement of Reasons for Allowance
           The closest prior art McMindes et al. (WO 2007/137125 = US2007/0269567) disclose protein compositions containing structured protein products comprising protein fibers that are substantially aligned. McMindes et al. discloses certain attributes of a structured protein product including firmness, chewiness, fibrous, crusty, moist; etc. The product is a plant-based product. McMindes et al. is silent to the cross-linking of fiber strands. The process disclosed by McMindes et al. does not cause cross-linking of protein strands. 
        The presently claimed plant-based protein snack food product comprises substantially aligned fiber strands overlaid atop of one another. Some fiber strands are vertically and horizontally cross-linked.  Due to these structural elements; the product exhibits a pulling force ranging from about 4500-7000 gram-force. The physical attributes of the product mimic a meat jerky’s organoleptic properties. 
       Claims 1-9, 11-14, 17-20 are novel and non-obvious. Claims 1-9, 11-14, 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791